Citation Nr: 0909887	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-34 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (Montgomery GI Bill for 
Selected Reserves).  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 1990 to February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant subsequently relocated and 
jurisdiction of his claim was transferred to the RO in 
Seattle, Washington.  

In November 2008, the appellant presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).    


FINDINGS OF FACT

1. The Department of Defense (DOD) has determined that on 
September 4, 1991, the appellant was discharged from the 
Selected Reserves and transferred to the Individual Ready 
Reserves.

2.  The appellant was in the Individual Ready Reserves from 
September 4, 1991 to March 8, 2004.  She was discharged on 
March 8, 1994 due to a medical disability.  

3.  In November 2006, the appellant filed her claim for 
educational assistance under Chapter 1606.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, have not 
been met.  10 U.S.C. A. §§ 16132, 16133 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 21.7520, 21.7540, 21.7550, 21.7551 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
However, VA educational programs have their own provisions 
that address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) (2008) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)."  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
notification procedures do not apply in cases where the 
applicable chapter of Title 38, United States Code contains 
its own notice provisions.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  Specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure is contained under 38 C.F.R. §§ 
21.1031 and 21.1032 for educational claims, not the VCAA.  

In addition, with regards to education benefit claims, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  



Governing Laws and Regulations

The Montgomery GI Bill Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program. Chapter 1606 
assists eligible persons to further their education after 
high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. §§ 
21.7520, 21.7540 (2008).  A reservist may use a maximum of 36 
months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570 (2008).

To be eligible for GI Bill Selected Reserve education 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30; and (5) must have the requirements for a 
secondary school diploma (or an equivalency certificate) 
before applying for educational assistance.  38 C.F.R. § 
21.7540(a) (2008).

A reservist for purposes of the above regulation is defined 
as a member of the Selected Reserve who is eligible for 
educational assistance 10 U.S.C. Chapter 1606.  38 C.F.R. § 
21.7540(a) (2008) (emphasis added).
 
If a reservist is serving in the Selected Reserve, but does 
not have a six year contract, he/she does not have a basic 
eligibility date.  The basic eligibility date is the date on 
which service commences for the contracted six year period.

Except as otherwise provided, for a reservist (such as the 
appellant), who became eligible for educational assistance 
before October 1, 1992, a reservist's period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a) (2008).  This generally results in educational 
assistance benefits ending the day of separation, if the 
individual leaves the Selected Reserves.   

However, if a reservist leaves the Selective Reserves, the 
reservist may still have the full 10 years to use his/her 
benefits if he/she is discharged from the Selected Reserve 
because of a disability that was not the result of misconduct 
or the reservist's unit was inactivated during the period 
from October 1, 1991, through December 31, 2001.  38 C.F.R. 
§21.7550(d), (e) (2008).  In addition, a reservist's 10-year 
period of eligibility may be extended under such 
circumstances as being called to active duty or for 
completion of a term of a program.  38 C.F.R. § 21.7550(b), 
(c) (2008).

Applicable law also establishes that an individual's 
eligibility may be resumed after Reserve duty status ends if 
the individual returns to the Selected Reserve within one 
year.  38 U.S.C.A. § 3012.

Finally, a period of eligibility may be extended if the 
individual applies for an extension within a prescribed time 
period, and the individual was prevented from initiating or 
completing a program of education within the applicable time 
period, due to a physical or mental disability not the result 
of the reservist's own willful misconduct, and which was 
incurred in or aggravated by service in the Selected Reserve.  
38 C.F.R. § 21.7551(a).

A determination of an individual's eligibility for Chapter 
1606 education benefits is to be made by the Armed Forces.  
38 C.F.R. § 21.7540(a).

Analysis

The appellant completed initial active duty training, such 
that eligibility for Selected Reserve was established on 
February 9, 1991, based on a DOD determination.  However, DOD 
determined that because of a change of residence outside the 
commuting distance of the unit, the appellant left the 
Selected Reserve and was transferred to the Individual Ready 
Reserve on September 4, 1991, remaining in this status until 
March 8, 1994.  In short, the DOD assessed that from 
September 4, 1991 until March 8, 1994, the appellant was in 
the Individual Ready Reserve, as opposed to the Selected 
Reserve.  On March 8, 1994, according to DOD, the appellant 
was discharged from Individual Ready Reserve as the result of 
medical disqualification from disability.  At that time she 
was transferred to the Retirement Reserve.  

The appellant believes she was actually in Selected Reserve 
status from September 4, 1991 until March 8, 1994, rather 
than Individual Ready Reserve status.  Contrary to the DOD, 
she states she did not start Individual Ready Reserve status 
until March 8, 1994.  She asserts that she underwent active 
drilling with her Selected Reserve unit once a month from 
September 4, 1991 until March 8, 1994.  See hearing testimony 
at page 10.  She contends she was medically discharged from 
the Selected Reserve on March 8, 1994, as the result a 
disability not from misconduct.  See id. at page 8.  After 
this she did not return to her Selected Reserve unit.  She 
has submitted evidence that she attended McNeese University 
for nursing from 1996 to 2001.  She wants reimbursement from 
the VA for college education expenses incurred from 1996 to 
2001.  Since she says was discharged from the Selected 
Reserve due to disability on March 8, 1994, she maintains she 
was eligible for education assistance benefits until February 
8, 2001 (10 years after her February 9, 1991 eligibility 
date).  See 38 C.F.R. § 21.7550(d)(1).  The appellant filed 
her claim for retroactive educational assistance under the 
Montgomery GI Bill for Selected Reserves in November 2006.  

Thus, the central issue in the case is whether the appellant 
was in Selected Reserve status or Individual Ready Reserve 
status from September 4, 1991 to March 8, 1994.  If she was 
on Selected Reserve status when she was medically discharged 
on March 8, 1994, then she is entitled education assistance 
benefits until February 8, 2001 (10 years after her February 
9, 1991 eligibility date).  However, if she was on Individual 
Ready Reserve status from September 4, 1991 until March 8, 
1994, she is not entitled to education assistance benefits.       

The evidence of record reveals that the appellant left and 
was terminated from the Selected Reserve on September 4, 
1991.  Subsequently, the appellant was transferred to the 
Individual Ready Reserve from September 4, 1991 until March 
8, 1994.  Specifically, a VA letter dated on December 17, 
1991 informed the appellant that her eligibility under the 
Montgomery GI Bill Selected Reserve was terminated because 
she separated from the Selected Reserves.  They noted that 
DOD advised them that the date of separation was September 4, 
1991.  In addition, DOD data determinations dated on December 
13, 1991 and February 11, 1992 advised that eligibility was 
terminated on September 4, 1991 because she left the Selected 
Reserves.  Most importantly, a Report of Contact with a DOD 
representative dated on March 16, 2007 indicated that due to 
a change of residence outside of commuting distance the 
appellant was transferred to Individual Ready Reserve status 
on September 4, 1991.  She was later medically discharged due 
to disability from Individual Ready Reserve status on March 
8, 1994.  Social Security Administration (SSA) records dated 
in December 1994 confirm that she had several disabling 
disorders requiring medical discharge in March 1994.  A 
Department of Army Order dated in March 1994 confirms that 
she was then transferred to the Retired Reserve effective 
March 8, 1994.  

Therefore, the appellant's period of eligibility expired 
effective the date of separation from the Selected Reserve, 
or September 4, 1991.  See 38 C.F.R. § 21.7550(a).  It 
follows that she cannot be reimbursed retroactively for her 
educational expenses from 1996 to 2001 at McNeese University.

The appellant does not meet any of the exceptions for an 
extended 10-year period of eligibility for education benefits 
to February 8, 2001 (10 years after her February 9, 1991 
eligibility date).  That is, there is no showing that the 
appellant was discharged from the Selected Reserve in 
September 1991 because of a disability that was not due to 
willful misconduct.  See 38 C.F.R. §21.7550(d).  Furthermore 
there is no evidence, nor has she contended, that her reserve 
unit was inactivated during the period of October 1, 1991, 
through December 31, 2001, and she was thereafter 
involuntarily discharged to the Selected Reserve.  See 38 
C.F.R. §21.7550(e).  In addition, there is no evidence that 
the appellant was ordered to active duty while serving in the 
Selected Reserve, which would permit an extension of the time 
limit on eligibility.  See 38 C.F.R. §21.7550(b).  The record 
further fails to show that she was enrolled in a program and 
was midterm when eligibility was denied.  See 38 C.F.R. 
§21.7550(c).  There is also no confirmation from the DOD she 
returned to the Selected Reserve within one year.  38 
U.S.C.A. § 3012.  Finally, there is no evidence she was 
prevented from initiating or completing a program of 
education prior to September 4, 1991, due to a physical or 
mental disability which was incurred in or aggravated by 
service in the Selected Reserve.  38 C.F.R. § 21.7551(a).  In 
this regard, her first complaint of any disability is from an 
April 1992 statement in which he discusses a right arm injury 
that was incurred during civilian work in December 1991.  In 
short, DOD has determined that the appellant is no longer 
eligible for education benefits for Selected Reserves because 
she left the Selected Reserves and entered the Individual 
Ready Reserve on September 4, 1991.   

The Board acknowledges that the VA continued to provide her 
with VA education benefits in early 1992.  But the evidence 
does not show that she remained in good standing with any 
Selected Reserve unit from September 1991 to March 1994 by 
actively drilling with any unit, as she alleges.  DOD has not 
confirmed this allegation.  Rather, from September 1991 to 
March 1994, DOD has stated she was Individual Ready Reserve.  
The Board has no legal authority to change DOD verified 
information.  The Court has held that service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Moreover, the 
applicable regulation states that a determination of an 
individual's eligibility for Chapter 1606 education benefits 
is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  
This regulation clearly reflects that determinations of 
eligibility for Selected Reserve benefits are within the sole 
purview of the Armed Forces.  No such authority has been 
delegated to any other source.  The Board has no authority to 
overturn this determination or establish any other 
termination date, in light of the DOD determinations.

To the extent the appellant could argue that she was provided 
with erroneous information about her Chapter 1606 education 
benefits, the Court has also held that since payment of 
government benefits must be authorized by statute, inaccurate 
advice does not create any legal right to benefits where such 
benefits are otherwise precluded.  See Shields v. Brown, 8 
Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) ("erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 
(1994) (holding that an appellant was not entitled to 
education benefits based on his assertion that misleading or 
erroneous information was provided regarding education 
benefits).

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Neither the RO nor the Board is free to disregard 
laws and regulations enacted for the administration of VA 
educational programs.  The eligibility requirements for 
educational assistance are prescribed by Congress and 
regulations enacted by the Armed Forces and VA.  The law in 
this case, therefore, and not the evidence, is dispositive of 
the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, eligibility for educational assistance under Chapter 
1606, Title 10, United States Code is not established.




ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


